DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Status of Claims
In the documents filed on 11/24/2021: 
Claim(s) 1 and 8 (and by extension its/their dependents) have been amended. 
Claim(s) 1-14  is/are pending in this application.
Claim(s) 1-14  have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 6 depends on claim 2 and comes after claim(s) 4-5 which depends on claim 1 (claim 6 should come before claim(s) 4-5 because of its dependency on claim 2 (claim 6 should come immediately after claim 2).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:

Berard fails to disclose, however, a situation in which the system receives from the pilot a selected speed target while flying in managed mode after receiving a RTA constraint…  
Comparing the deselection point of the invention with point P4 of Berard is not proper since P4 is after P3 which corresponds to the RTA constraint. Indeed, according to the invention, the deselection point must be sufficiently far before the point corresponding to the RTA constraint, to allow for the fulfillment of the RTA constraint. According to the invention, fulfilling the RTA constraint is permitted by switching the speed control of the aircraft by the FG, from the selected speed (in selected mode between the current position of the aircraft and the deselection point) to a predetermined speed profile (in managed mode, between the deselection point and the point corresponding to the RTA constraint). There is nothing similar in Berard. 

The examiner respectfully disagrees. An initial note, the feature of “a situation in which the system receives from the pilot a selected speed target while flying in managed mode after receiving a RTA constraint” which appears to correspond to:
wherein the guidance computer is configured to: accept the reception of a setpoint speed, called selected speed, input by a flight crew member by way of a human-machine interface of said guidance computer when the guidance computer is piloting the aircraft in accordance with the RTA speed setpoint in managed mode; and 
activate a selected mode in which said guidance computer pilots the aircraft in accordance with the selected speed

Reads on a pilot flying the plane in real time. That is, a pilot flying a plane will inherently control the speed of a plane to a selected speed as they make flight adjustments. Berard is very specific that the invention can work with both an automatic pilot or a human pilot and in either case, the speeds are based on inputs by the human pilot (Berard 7:4-28, 8:21-31). Therefore, 
Furthermore, with respect to applicant’s assertion that:
Comparing the deselection point of the invention with point P4 of Berard is not proper since P4 is after P3 which corresponds to the RTA constraint. Indeed, according to the invention, the deselection point must be sufficiently far before the point corresponding to the RTA constraint, to allow for the fulfillment of the RTA constraint. According to the invention, fulfilling the RTA constraint is permitted by switching the speed control of the aircraft by the FG, from the selected speed (in selected mode between the current position of the aircraft and the deselection point) to a predetermined speed profile (in managed mode, between the deselection point and the point corresponding to the RTA constraint). There is nothing similar in Berard. 

The examiner respectfully disagrees with the assertion that “Comparing the deselection point of the invention with point P4 of Berard is not proper since P4 is after P3 which corresponds to the RTA constraint.” More specifically applicant appears to be arguing features that are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the setpoint speed and the RTA speeds are distinct from one another and the deselection point must be sufficiently far before the point corresponding to the RTA constraint) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There are no limitations in applicant’s claims which necessitate the setpoint speed and the RTA speeds as needing to be distinct from one another. Therefore, the embodiment taught by Berard wherein the pilot assists/directly enters the speed parameters (Berard 7:4-28, 8:21-31) would read on the limitation in question. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 8,155,866) and Burgin (US 2014/0074324).

With respect to claims 1 and 14, Berard teaches a piloting assistance system for an aircraft (Berard Fig. 1 Col 7:4-28), said system comprising a flight management computer for managing a flight of the aircraft (Berard Fig. 1 element 4 Col 7:24-28 “flight management system”) and a guidance computer for guiding the aircraft (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21 “Autopilot”), wherein the flight management computer is configured so as to:
determine an initial speed profile (Berard Col 4:22-34, 5:56-59, Col 13:21-24 “initial required speed”) along a current flight plan of the aircraft (Berard Fig. 2-3, 5-6 Col 4:22-34) and transmit, to the guidance computer, a speed setpoint corresponding to the initial speed profile (Berard Fig. 2-3, element P1 Col 7:36-8:20) so as to pilot the aircraft in accordance with said initial speed profile in a managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21 “initial required speed”  and “Autopilot”);
in response to a reception of an RTA constraint (Berard 6:66-7:3 “RTA type”) at a point of the flight plan (Berard 6:66-7:3 “RTA type”), determine an RTA speed profile for complying 
accept the reception of a setpoint speed, called selected speed, input by a flight crew member by way of a human-machine interface of said guidance computer (Berard Fig. 2, 3 element SC, SC1, SC2, 6:66-7:28, 8:21-31, 9:23-67) when the guidance computer is piloting the aircraft in accordance with the RTA speed setpoint in managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21); and 
activate a selected mode in which said guidance computer pilots the aircraft in accordance with the selected speed (Berard Fig. 1 element 14 Col 7:4-28, 8:21-31, 11:48-12:21), wherein the flight management computer is furthermore configured so as, in response to the activation of the selected mode in which the guidance computer pilots the aircraft at the selected speed, to:
determine a deselection point (Berard Fig. 2, 3 element P4 Col 7:36-52) defined so as to allow the RTA constraint to be complied with when the aircraft is flying at the selected speed between a current position of the aircraft and the deselection point, and then in accordance with a predetermined speed profile between the deselection point and the point of the flight plan with which the RTA constraint is associated (Berard Claim 7, Col 5:56-59, Col 13:21-24 “return a speed setpoint to an initial value”); and 
command a display (Berard element 13 Col 5 5:53-55), on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the position of the point of the flight plan 
Although Berard does not appear to explicitly teach: 
“command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft”

this feature is strongly implied by Berard. More specifically, Berard teaches/discloses a display device for providing details of a flight including (Berard element 13 Col 5 5:53-55, Col 13: 21-24) and figure of an aircraft flight plan with a symbol corresponding to the current position of the aircraft (Berard Fig. 2-3). From the context of Berard it would seem that the system is intended to command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft as shown in figure 2-3. This would therefore correspond to the limitations from applicant’s claim shown above. However assuming arguendo that Berard’s display is not showing the images of figure 2-3 teachings, applicant has been provided with Burgin (US 2014/0074324).
Burgin teaches a system for displaying the flight plan of an aircraft comprising commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft (Burgin Fig. 2, 4-5 element 202 ¶[12, 40]).
Thus as shown above Berard teaches a base invention of providing a user with flight plan data on a display device. Burgin teaches a technique of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft applicable to the base invention. One of ordinary skill in the art would have 

With respect to claim 8, Berard teaches a piloting assistance method for an aircraft, the aircraft (Berard Fig. 1 Col 7:4-28) comprising a flight management computer (Berard Fig. 1 element 4 Col 7:24-28) and a guidance computer (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21), the method comprising the following steps implemented by the flight management computer:
determining an initial speed profile along a current flight plan of the aircraft (Berard Col 4:22-34) and transmitting, to the guidance computer, a speed setpoint corresponding to the initial speed profile so as to pilot the aircraft in accordance with said initial speed profile in a managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21);

accept the reception of a setpoint speed, called selected speed, input by a flight crew member by way of a human-machine interface of said guidance computer (Berard Fig. 2, 3 element SC, SC1, SC2, 6:66-7:28, 8:21-31, 9:23-67) when the guidance computer is piloting the aircraft in accordance with the RTA speed setpoint in managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21); and 
activating a selected mode in which said guidance computer pilots the aircraft at the selected speed (Berard Fig. 1 element 14 Col 7:4-28, 8:21-31, 11:48-12:21), the method furthermore comprising the following steps implemented by the flight management computer, in response to the activation of the selected mode in which the guidance computer pilots the aircraft at the selected speed:
determine a deselection point (Berard Fig. 2, 3 element P4 Col 7:36-52) defined so as to allow the RTA constraint to be complied with when the aircraft is flying at the selected speed between a current position of the aircraft and the deselection point, and then in accordance with a predetermined speed profile between the deselection point and the point of the flight plan with which the RTA constraint is associated (Berard Claim 7, Col 5:56-59, Col 13:21-24 “return a speed setpoint to an initial value”); and 

Although Berard does not appear to explicitly teach: 
“command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft”

this feature is strongly implied by Berard. More specifically, Berard teaches/discloses a display device for providing details of a flight (Berard element 13 Col 5 5:53-55) and figure of an aircraft flight plan with a symbol corresponding to the current position of the aircraft (Berard Fig. 2-3). From the context of Berard it would seem that the system is intended to command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft as shown in figure 2-3. This would therefore correspond to the limitations from applicant’s claim shown above. However assuming arguendo that Berard’s display is not showing the images of figure 2-3 teachings, applicant has been provided with Burgin (US 2014/0074324).
Burgin teaches a system for displaying the flight plan of an aircraft comprising commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft (Burgin Fig. 2, 4-5 element 202 ¶[12, 40]).
Thus as shown above Berard teaches a base invention of providing a user with flight plan data on a display device. Burgin teaches a technique of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position 

With respect to claims 2 and 9, Berard as modified in claims 1 and 8 teaches a system, wherein the flight management computer is configured so as to determine the deselection point such that the predetermined speed profile corresponds to one of the following speed profiles:
the initial speed profile (Berard Col 4:22-34, 5:56-59, Col 13:21-24 “initial required speed”);
a minimum speed profile (Berard Col 4:22-30 “minimum speed”), corresponding to minimum operational speed values of the aircraft along the flight plan (Berard Col 4:22-30); or
maximum speed”), corresponding to maximum operational speed values of the aircraft along the flight plan (Berard Col 4:22-30).

With respect to claims 3 and 10 Berard as modified in claims 1 and 8 teaches a system, wherein the flight management computer is configured so as to:
determine a first deselection point corresponding to the initial speed profile and a second deselection point corresponding to one of the minimum speed profile and of the maximum speed profile (Berard fig. 2-3, Claim 7, Col 5:56-59, Col 13:21-24, Col 4:22-30 note: Figures 2 and 3 show multiple deselection points and it is obvious that these different points can correspond to different speed profiles as described in the cited sections); and 
command a display, on the navigation screen in the cockpit of the aircraft, of a symbol corresponding to the position of the first deselection point and of a symbol corresponding to the position of the second deselection point (Berard Fig. 2, 3 element SC, SC1, SC2 P1-P4 Col 7:36-52).

With respect to claims 6 and 12 Berard as modified in claims 1 and 8 teaches a system, wherein the initial speed profile corresponds to an optimum speed profile determined so as to optimize a usage criterion of the aircraft (Berard Col 1:60-2:4).

With respect to claims 7 and 13, Berard as modified in claims 1 and 8 teaches a system, wherein the usage criterion comprises a fuel consumption of the aircraft along the flight plan (Berard Col 1:60-2:4 “overconsumption of fuel”).


Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 8,155,866), Burgin (US 2014/0074324), Hinkle (US 2016/0284221) and a webpage from x-engineer.org; “The Bisection Method for root finding” (Full link: “https://x-engineer.org/undergraduate-engineering/advanced-mathematics/numerical-methods/the-bisection-method-for-root-finding/” (A snapshot of the page from August 19, 2017 provided to applicant on file) hereafter “x-engineer.org”.

With respect to claims 4 and 11, the examiner notes that the term “dichotomy method” has additional known synonyms in the art. Examples of these are “bisection method,” “interval halving method,” and/or “binary search method.” This is evidenced by x-engineer.org which states:
“The Bisection Method, also called the interval halving method, the binary search method, or the dichotomy method. is based on the Bolzano’s theorem for continuous functions.”
Hence, any reference that teaches using any of these methods would also inherently teach a “dichotomy method” since they are synonyms. 

Berard does not appear to explicitly recite a dichotomy method. 

Hinkle teaches a flight management computer is configured to use a dichotomy method in order to optimize a route (Hinkle ¶[52] note a binary search is a synonym for the dichotomy method as shown above).
Although the route optimization taught by Hinkle is not explicitly for “determining a deselection point,” it will be recognized that the method of using a binary search/dichotomy 
Thus as shown above Berard teaches a base invention of setting deselection points in an aircraft’s flight plan/route. Hinkle teaches a technique of using a dichotomy method to optimize a route applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hinkle to the base invention of Berard since it would have resulted in the predictable result of using a dichotomy method to optimize a route including deselection points and would have improved the system by providing a simpler?  Than what? optimized way of setting deselection points. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Berard to apply the technique from the teachings of Hinkle because the technique taught by Hinkle was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Berard that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 5, the examiner notes that the limitations cited specifically: 
wherein the flight management computer is configured so as to determine a point, called midpoint, corresponding to a middle of an interval under consideration along the flight plan between the current position of the aircraft and the point corresponding to the RTA constraint, and then to determine the deselection point through iterations in the interval under consideration along the flight plan between the current position of the aircraft and the midpoint.


For a given function f(x),the Bisection Method algorithm works as follows:
two values a and b are chosen for which f(a) > 0 and f(b) < 0 (or the other way around)
interval halving: a midpoint c is calculated as the arithmetic mean between a and b, c = (a + b) / 2
the function f is evaluated for the value of c
if f(c) = 0 means that we found the root of the function, which is c
if f(c) ≠ 0 we check the sign of f(c):
if f(c) has the same sign as f(a) we replace a with c and we keep the same value for b
if f(c) has the same sign as f(b), we replace b with c and we keep the same value for a
we go back to step 2. and recalculate c with the new value of a or b

With respect to the claimed limitation,
Step 1 would correspond to the inherent step of determining a period of the flight plan in consideration. 
Step 2 would correspond to the following part of the limitation:
wherein the flight management computer is configured so as to determine a point, called midpoint, corresponding to a middle of an interval under consideration along the flight plan between the current position of the aircraft and the point corresponding to the RTA constraint

since a midpoint of the area in consideration is being determined. This of course corresponds to  step 2 described above. 

Step 3-6 are encompassed in and correspond to the following part of the limitation:
and then to determine the deselection point through iterations in the interval under consideration along the flight plan between the current position of the aircraft and the midpoint.

It is noted that applicant does not describe steps 3-5 at a low level of detail but the act of iterating disclosed by applicant is broad enough to encompass the iterating as taught by x-engineer.org steps 3-6.
Additionally, Hinkle teaches certain steps of the Bisection Method can be applied to the flight plan of an aircraft when determining way points such as locating a mid point in a flight plan and iterating to find the correct location (Hinkle ¶[52]).
As such, the limitation in question amounts to nothing more that applying the known bisection/binary search/dichotomy method to the problem of locating a section point. This was already shown to be obvious in the rejections of claims 4 and 11 and therefore the limitations claimed 5 would be obvious under the same rationale. 

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young (US 9,193,442) and DeJonge (US 5,121,325): Teaches binary searches and their application in avionics. 
O'Laughlin (US 2019/0033853) and Tino (US 2014/0088799): Teaches optimizing fuel efficiency of an aircraft based on RTA.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665